Citation Nr: 0926088	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

This matter was previously before the Board in September 2007 
and was remanded for further development.  Thereafter, an 
April 2009 supplemental statement of the case denied the 
claim, which was then returned to the Board for further 
appellate consideration.  The Board also notes that the issue 
of entitlement to service connection for a cardiovascular 
disability, other than as secondary to service-connected 
diabetes mellitus, was adjudicated (and denied) by the 
September 2007 Board decision.

In November 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that service connection is warranted for 
a cardiovascular disability as secondary to service-connected 
diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for 
disability which is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310 (2008).  Any additional disability resulting 
from the aggravation of a non-service-connected condition is 
also compensable under 38 C.F.R. § 3.310, to the extent of 
such aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board finds that there has not been substantial 
compliance with its September 2007 remand for the above 
secondary service connection claim.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance); see also Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Specifically, the Board's September 2007 remand directed that 
the Veteran be informed as to the information and evidence 
necessary to substantiate his claim for service connection on 
a secondary basis.  

A review of the VCAA notice letter, dated in October 2007, 
reflects that this letter failed to advise the Veteran of the 
information and evidence necessary to substantiate his claim 
for service connection on a secondary basis.  The October 
2007 VCAA letter only advised the Veteran of the information 
and evidence necessary to substantiate his claim for service 
connection on a direct incurrence basis.  Therefore, the 
Board finds that another remand is necessary to correct this 
VCAA notice deficiency.  

Additionally, the Board notes that a VA medical opinion was 
obtained in March 2005 regarding the Veteran's secondary 
service connection claim.  However, the Board notes that the 
medical opinion provided by the March 2005 VA examiner does 
not address whether or not the Veteran's cardiovascular 
disability is chronically aggravated by his service-connected 
diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (noting that once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one).  In light of the foregoing, 
the Board finds that a remand is necessary to obtain 
additional clinical assessment and a medical opinion to 
adequately address the Veteran's secondary service connection 
claim.  38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue on appeal of 
entitlement to service connection for a 
cardiovascular disability as secondary to 
service-connected diabetes mellitus, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim for service connection on a 
secondary basis.  Inform the appellant of 
the versions of 38 C.F.R. § 3.310 both 
prior to and from October 10, 2006.

Also, inform the appellant of the 
division of responsibility between him 
and VA in producing or obtaining that 
evidence or information.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date in the event of award of 
the benefit sought, as outlined by the 
Court in Dingess/Hartman.  

2.  Schedule the Veteran for an 
appropriate VA examination for the 
purpose of determining if his 
cardiovascular disability is secondary to 
his service-connected diabetes mellitus.  
Perform all necessary tests and report 
all clinical manifestations in detail.  

The VA examiner is asked to opine whether 
any chronic cardiovascular disability is 
at least as likely as not (50 percent or 
greater):  (a) proximately due to, or 
(b) chronically aggravated by, any 
service-connected disability, to 
specifically include service-connected 
diabetes mellitus.

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the Veteran's 
claims folder and this fact should be 
noted in the accompanying medical report.  
The VA clinician should reference 
treatment reports and any previous 
opinions and examination reports in this 
matter, as necessary.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for a cardiovascular 
disability as secondary to service-
connected diabetes mellitus.  The claim 
should be reviewed on the basis of all 
evidence of record as well as under the 
new and old provisions of 38 C.F.R. § 
3.310.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



